Citation Nr: 1510129	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that reopened and denied the Veteran's claim for service connection for a neck disability.  

In January 2015, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a neck disability on the merits is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for cervical spine disability was denied in unappealed June 2000, May 2001, and September 2001 rating decisions; the Veteran did not file a timely appeal with respect to these decisions and no new and material evidence was received within one year of the September 2001 decision.

2.  Evidence submitted since the September 2001 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disability.



CONCLUSIONS OF LAW

1.  The Veteran's cervical spine claim was denied in unappealed June 2000, May 2001, and September 2001 rating decisions.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

2.  The evidence received subsequent to the September 2001 rating decision is new and material and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156; 38 C.F.R. § 3.102, 3.156, 3.159, 3.303, 20.1105 (2014).

3.  The criteria for an award of service connection for a cervical spine disability, to include degenerative joint disease of the cervical spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In June 2000, May 2001, and September 2001 decisions, the RO denied entitlement to service connection for a cervical spine condition.  The Veteran did not file a notice of disagreement with respect to these decisions and no new and material evidence was received within a year of September 2001 decision to preclude its finality under 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

At the time of the September 2001 denial the evidence included service treatment records, the December 1999 claim for benefits, VA outpatient treatment records dated in 1998 and 1999, and private treatment records dated from August 1994 to August 1996.  These records showed no reports of a neck disability between the time of the Veteran's discharge from service and August 1994, when he was injured in a motor vehicle accident.

The September 2001 decision denied service connection, because there was no showing of a nexus between a current neck disability and service.

At his hearing, the Veteran testified that he had received treatment for a neck disability six or seven months after service and on several other occasions prior to August 1994.  This evidence pertains to the element of a nexus between the current neck disability and a reported neck injury in service.  If the Veteran hadn't received an examination in 2013, it would trigger VA's duty to provide a new examination.  38 U.S.C.A. § 5103A(d) (West 2014).  As such this evidence raises a reasonable possibility of substantiating the claim and is new and material.


ORDER

New and material evidence has been received and the claim for service connection for a neck disability is reopened.


REMAND

At his hearing, the Veteran testified that he had received treatment for a neck disability at the now defunct, St. George Hospital in Chicago six or seven months after service; at Cook County Hospital in 1967; and at the Little Rock, Arkansas VA Medical Center in 1986.  VA has a duty to assist the Veteran in obtaining records of this treatment.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Accordingly, this case is REMANDED for the following:

1.  Ask the Veteran to provide authorization for obtain records from the St. George Hospital and Cook County Hospital for his neck disability.  Tell the Veteran he may obtain and submit these records himself.

2.  Obtain records of the Veterans treatment at the Little Rock and North Little Rock VA Medical Centers for a neck disability in 1986.

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.

3.  If any requested records cannot be obtained, inform the Veteran of the missing records, of the efforts made to obtain them and of what further actions will be taken with regard to his claim.

4.  If additional records are obtained, ask the examiner who conducted the February 2013 examination to review them and provide a new opinion as to whether it is at least as likely as not that the current neck disability is related to a neck injury and symptoms reported in service.  The examiner should provide reasons for this opinion that include consideration of the Veteran's reports.

If the examiner is not available another physician should review the claims folder, including the newly received records, and provide the necessary opinion.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


